Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 2 November 2020.  Claims 1, 3-9, 11-17 and 19-23 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2018/0019889 A1) in view of Chai et al. (Hereinafter, Chai, US 2015/0193127 A1), and further in view of McLean et al. (Hereinafter, McLean, US 2016/0364129 A1 ).
Per claim 1, Burns discloses a method (Abstract) comprising: 
assigning a respective context image to represent each of a plurality of zones of a security system (e.g., Figs. 14A-14AA illustrate assigning a respective context image to represent each of a plurality of zones of a security system; paragraph [0005], “…. The method includes: (1) determining that a first set of smart devices of the plurality of smart devices correspond to a first space of a plurality of spaces of a dwelling; (2) displaying a first user interface including: (a) displaying a first interface section corresponding to the first space; and (b) displaying, within the first interface section, a plurality of user interface objects corresponding to the first set of smart devices, where each user interface object of the plurality of user interface objects corresponds to a respective smart device of the first set of smart devices …“; paragraph [0037]; paragraph [0149]; paragraph [0262]; paragraph [0258]; paragraph [0297] );
displaying a list view of a plurality of icons corresponding to at least some of the plurality of zones on a user interface of the security system (e.g., user interface 1104 as shown in Fig. 11A; paragraph [0258]; paragraph [0262]; paragraph [0265]; paragraph [0293], “FIG. 13F shows a home page user interface analogous to user interface 1104 (FIG. 11A).  The home page user interface in FIG. 13F includes a user interface element (the circular element with the label "Downstairs (Q1)" below) analogous to camera objects 1116; a video feed from a camera labeled "Downstairs (Q1)" is displayed with cropping in the user interface element. …“ ); 
receiving first user input selecting one of the plurality of icons, wherein the one of the plurality of icons corresponds to one of the plurality of zones (paragraph [0284]; paragraph [0286]; paragraph [0289]; paragraph [0293], “…. A user may activate the user interface element (e.g., by clicking on the user interface element) to access a video feed user interface analogous to user interface 1204 (FIG. 12) for the "Downstairs (Q1)" camera.  “; paragraph [0312]),; but does not expressly disclose:
identifying an input type of the first user input; and
when the input type is a first preconfigured type, displaying the respective context image that represents the one of the plurality of devices,  wherein the first preconfigured type includes an initial press and a subsequent hold of the one of the plurality of icons, and wherein the user interface displays the respective context image that represents the one of the plurality of zones simultaneously with and throughout a duration of the subsequent hold;  and 
wherein, when the input type is a second preconfigured, the user interface displays a detailed information screen for the one of the plurality of devices.
Chai (Abstract) discloses:
identifying an input type of the first user input (Abstract; paragraph [0061]; paragraph [0066], “…In one example, a user may select a pane by activating a sequence of navigation arrow keys on a remote control or by moving a cursor to a position within graphical user interface 550.  In some examples, panes may scroll to the left/right/up/down as a user navigates graphical user interface 550.  In a manner similar to that described above with respect to FIGS. 5A-5B, a pane may be available for additional selection.”); 
when the input type is a first preconfigured type, displaying the respective context image that represents the one of the plurality of devices (paragraph [0258], “…  For example, the user interface 1104 includes a menu object 1106, a settings object 1108, a mode icon 1109 and corresponding label 1110, one or more thermostat objects 1112, a "Protect" object 1114, and one or more camera objects 1116 with corresponding labels 1118.  Interface objects, such as objects 1112, 1114, and 1116, are sometimes also called interface "pucks."  “); and 
wherein, when the input type is a second preconfigured, the user interface displays a detailed information screen for the one of the plurality of devices (e.g., application control 600 as shown in Fig. 4; paragraph [0071]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the systems and methods of Chai in the user interface of Burns for enabling a user to control a home device as suggested by Chai (See Abstract).
McLean discloses wherein the first preconfigured type includes an initial press and a subsequent hold of the one of the plurality of icons (paragraph [0306]; paragraph [0384], “The client device receives a user selection of a displayed event identifier (1814).  As shown in FIG. 13B, for example, the user may perform a gesture (e.g., a single tap gesture with contact 1340) on an event identifier 1322-E.”; paragraph [0409];  event identifier (1814). ) that represents the one of the plurality of zones simultaneously with and throughout a duration of the subsequent hold (paragraph [0384]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the methods and systems of McLean in the user interface of Burns and Chai for presenting alert event indicators in order to provide more efficient, informative, and user-friendly presentations of live and saved video surveillance as suggested by McLean (See paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Burns, Chai, and McLean to obtain the invention as specified in claim 1.
Per claim 3, Burns, Chai, and McLean disclose the method of claim 1 wherein the user interface displays the respective context image that represents one of the plurality of zones superimposed over at least a portion of the user interface (Chai, e.g., selected pane 560as shown in Fig. 6; paragraph [0066] ).
Per claim 4, Burns, Chai, and McLean disclose the method of claim 1 wherein the respective context image that represents the one of the plurality of zones includes an ambient image captured from a respective location of the one of the plurality of zones within a region protected by the security system (Burns, paragraph [0293], “FIG. 13F shows a home page user interface analogous to user interface 1104 (FIG. 11A).  The home page user interface in FIG. 13F includes a user interface element (the circular element with the label "Downstairs (Q1)" below) analogous to camera objects 1116; a video feed from a camera labeled "Downstairs (Q1)" is displayed with cropping in the user interface element. …“).
Per claim 5, Burns, Chai, and McLean disclose the method of claim 4 further comprising the user interface receiving the context image that represents the one of the plurality of zones from an image capturing device that captured the ambient image at the respective location of the one of the plurality of zones (Burns, e.g., Fig. 13C; paragraph [0293], “ …. A user may activate the user interface element (e.g., by clicking on the user interface element) to access a video feed user interface analogous to user interface 1204 (FIG. 12) for the "Downstairs (Q1)" camera.  “ ).
Per claim 6, Burns, Chai, and McLean disclose the method of claim 1 further composing: during an initial setup of each of the plurality of zones, soliciting third user input assigning the respective context image to each of the plurality of zones (Chai, paragraph [0007]; Burns, e.g., Figs. 14D-14E illustrate during an initial setup of each of the plurality of zones, soliciting third user input assigning the respective context image to each of the plurality of zones; paragraph [0261]; paragraph [0301]).
Per claim 7
Per claim 8, Burns, Chai, and McLean disclose  the method of claim 7 further comprising receiving the alert message  at the user interface from at least one sensor associated with the one of the plurality of zones when the at least one sensor detects an alert condition (Burns, paragraph [0045]).
Per claim 9, Burns discloses a system (e.g., Fig. 6; paragraph [0008]) comprising: 
a user interface of a security system(paragraph [0046]; paragraph [0327]); and 
a plurality of zones (e.g., 1116-A to 1116-C as shown in Fig. 11A; paragraphs [0258-0264]), 
wherein each of the plurality of zones of the security system is assigned a respective context image to represent a respective one of the plurality of zones (e.g., Figs. 14A-14AA illustrate assigning a respective context image to represent each of a plurality of zones of a security system; paragraph [0005], “…. The method includes: (1) determining that a first set of smart devices of the plurality of smart devices correspond to a first space of a plurality of spaces of a dwelling; (2) displaying a first user interface including: (a) displaying a first interface section corresponding to the first space; and (b) displaying, within the first interface section, a plurality of user interface objects corresponding to the first set of smart devices, where each user interface object of the plurality of user interface objects corresponds to a respective smart device of the first set of smart devices …
wherein the user interface displays a list view of a plurality of icons corresponding to at least some of the plurality of zones (e.g., user interface 1104 as shown in Fig. 11A; paragraph [0258]; paragraph [0262]; paragraph [0265]; paragraph [0293], “FIG. 13F shows a home page user interface analogous to user interface 1104 (FIG. 11A).  The home page user interface in FIG. 13F includes a user interface element (the circular element with the label "Downstairs (Q1)" below) analogous to camera objects 1116; a video feed from a camera labeled "Downstairs (Q1)" is displayed with cropping in the user interface element. …“), receives first user input selecting one of the plurality of icons (paragraph [0284]; paragraph [0286]; paragraph [0289]; paragraph [0293], “…. A user may activate the user interface element (e.g., by clicking on the user interface element) to access a video feed user interface analogous to user interface 1204 (FIG. 12) for the "Downstairs (Q1)" camera.  “; paragraph [0312]), but does not expressly disclose:
identifies an input type of the user interface receives first user input or second user input, and 
wherein, when the input type is a first preconfigured type, the user interface displays a detailed information screen for the one of the plurality of zones, wherein the first preconfigured type includes an initial press and a subsequent hold of the one of the plurality of icons, and wherein the user interface displays the respective context image that represents the one of the plurality of zones simultaneously with and throughout a duration of the subsequent hold;.
Chai (Abstract) discloses:
identifies an input type of the user interface receives first user input or second user input (Abstract; paragraph [0061]; paragraph [0066], “…In one example, a user may select a pane by activating a sequence of navigation arrow keys on a remote control or by moving a cursor to a position within graphical user interface 550.  In some examples, panes may scroll to the left/right/up/down as a user navigates graphical user interface 550.  In a manner similar to that described above with respect to FIGS. 5A-5B, a pane may be available for additional selection.”); 
wherein, when the input type is a first preconfigured type, the user interface displays the respective context image that represents the one of the plurality of zones (e.g., ‘Full Screen Viewing 700 as shown in Fig. 4; paragraph [0062]; paragraphs [0070-0071]); and 
wherein, when the input type is a first preconfigured type, the user interface displays the respective context image that represents the one of the plurality of zones (e.g., application control 600 as shown in Fig. 4; paragraph [0071]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the systems and methods of Chai in the user interface of Burns for enabling a user to control a home device as suggested by Chai (See Abstract).
McLean discloses wherein the first preconfigured type includes an initial press and a subsequent hold of the one of the plurality of icons (paragraph [0306]; paragraph [0384], “The client device receives a user selection of a displayed event identifier (1814).  As shown in FIG. 13B, for example, the user may perform a gesture (e.g., a single tap gesture with contact 1340) on an event identifier 1322-E.”; paragraph [0409]; paragraph [0414]), and wherein the user interface displays the respective context image that represents the one of the plurality of zones simultaneously with and throughout a duration of the subsequent hold (e.g., Figs. 13A-13C illustrate wherein the user interface displays the respective context image (e.g., event identifier (1814) ) that represents the one of the plurality of zones simultaneously with and throughout a duration of the subsequent hold; paragraph [0384]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the methods and systems of McLean in the user interface of Burns and Chai for presenting alert event indicators in order to provide more efficient, informative, and user-friendly presentations of live and saved video surveillance as suggested by McLean (See paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Burns, Chai, and McLean to obtain the invention as specified in claim 9.
Per claim 11, Burns, Chai, and McLean disclose the system of claim 9 wherein the user interface displays the respective context image that represents the one of the plurality of zones superimposed over at least a portion of the user interface (Chai, e.g., selected pane 560as shown in Fig. 6; paragraph [0066]).
Per claim 12, Burns, Chai, and McLean disclose the system of claim 9 wherein the respective context image that represents the one of the plurality of zones includes an ambient image captured from a location of the one of the plurality of zones within a FIG. 13F shows a home page user interface analogous to user interface 1104 (FIG. 11A).  The home page user interface in FIG. 13F includes a user interface element (the circular element with the label "Downstairs (Q1)" below) analogous to camera objects 1116; a video feed from a camera labeled "Downstairs (Q1)" is displayed with cropping in the user interface element. …“).
Per claim 13, Burns, Chai, and McLean the system of claim 12 wherein the user interface receives the context image that represents the one of the plurality of zones from an image capturing device that captured the ambient image at the location of the one of the plurality of zones (Burns, e.g., Fig. 13C; paragraph [0293], “…. A user may activate the user interface element (e.g., by clicking on the user interface element) to access a video feed user interface analogous to user interface 1204 (FIG. 12) for the "Downstairs (Q1)" camera.  “ ).
Per claim 14, Burns, Chai, and McLean disclose the system of claim 9 wherein, during an initial setup of each of the plurality of zones, the user interface solicits second 
Per claim 15
Per claim 16, Burns, Chai, and McLean disclose the system of claim 15 wherein the user interface receives the alert message from at least one sensor associated with the one of the plurality of zones when the at least one sensor detects an alert condition (Burns, paragraph [0045]).
Per claim 17, Burns discloses a system (e.g., Fig. 6; paragraph [0008]) comprising: 
a user interface of a home automation system (paragraph [0046]; paragraph [0327]); and 
a plurality of devices connected to the home automation system (e.g., 1116-A to 1116-C as shown in Fig. 11A; paragraphs [0258-0264]), 
wherein each of the plurality of devices is assigned a respective context image to represent a respective one of the plurality of devices (e.g., Figs. 14A-14AA illustrate assigning a respective context image to represent each of a plurality of zones of a security system; paragraph [0005], “…. The method includes: (1) determining that a first set of smart devices of the plurality of smart devices correspond to a first space of a plurality of spaces of a dwelling; (2) displaying a first user interface including: (a) displaying a first interface section corresponding to the first space; and (b) displaying, within the first interface section, a plurality of user interface objects corresponding to the first set of smart devices, where each user interface object of the plurality of user interface objects corresponds to a respective smart device of the first set of smart devices …
wherein the user interface displays a list view of a plurality of icons corresponding to at least some of the plurality of devices (e.g., user interface 1104 as shown in Fig. 11A; paragraph [0258]; paragraph [0262]; paragraph [0265]; paragraph [0293], “FIG. 13F shows a home page user interface analogous to user interface 1104 (FIG. 11A).  The home page user interface in FIG. 13F includes a user interface element (the circular element with the label "Downstairs (Q1)" below) analogous to camera objects 1116; a video feed from a camera labeled "Downstairs (Q1)" is displayed with cropping in the user interface element. …“), receives first user input selecting one of the plurality of icons (paragraph [0284]; paragraph [0286]; paragraph [0289]; paragraph [0293], “…. A user may activate the user interface element (e.g., by clicking on the user interface element) to access a video feed user interface analogous to user interface 1204 (FIG. 12) for the "Downstairs (Q1)" camera.  “; paragraph [0312]), but does not expressly disclose:
identifies an input type of the user interface receives first user input, and 
wherein, when the input type is a first preconfigured type, the user interface displays the respective context image that represents the one of the plurality of devices, wherein the first preconfigured type includes an initial press and a subsequent hold of the one of the plurality of icons, and wherein the user interface displays the respective context image that represents the one of the plurality of devices simultaneously with and throughout a duration of the subsequent hold.
Chai (Abstract) discloses:
identifies an input type of the user interface receives first user input or second user input (paragraph [0061]; paragraph [0066]); 
wherein, when the input type is a first preconfigured type, the user interface displays the respective context image that represents the one of the plurality of devices (e.g., ‘Full Screen Viewing 700 as shown in Fig. 4; paragraph [0062]; paragraphs [0070-0071]); and 
wherein, when the input type is a first preconfigured type the user interface displays the respective context image that represents the one of the plurality of device (e.g., application control 600 as shown in Fig. 4; paragraph [0071]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the systems and methods of Chai in the user interface of Burns for enabling a user to control a home device as suggested by Chai (See Abstract).
McLean discloses wherein the first preconfigured type includes an initial press and a subsequent hold of the one of the plurality of icons (paragraph [0306]; paragraph [0384], “The client device receives a user selection of a displayed event identifier (1814).  As shown in FIG. 13B, for example, the user may perform a gesture (e.g., a single tap gesture with contact 1340) on an event identifier 1322-E.”; paragraph [0409]; paragraph [0414]), and wherein the user interface displays the respective context image that represents the one of the plurality of zones simultaneously with and throughout a duration of the subsequent hold (e.g., Figs. 13A-13C illustrate wherein the user interface displays the respective context image (e.g., event identifier (1814). ) that 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the methods and systems of McLean in the user interface of Burns and Chai for presenting alert event indicators in order to provide more efficient, informative, and user-friendly presentations of live and saved video surveillance as suggested by McLean (See paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Burns, Chai, and McLean to obtain the invention as specified in claim 17.
Per claim 19, Burns, Chai, and McLean disclose the system of claim 17 wherein the respective context image for the one of the plurality of devices includes an ambient image of the one of the plurality of devices captured from a location of the one of the plurality of devices within a region under control of the home automation system (Burns, paragraph [0293], “FIG. 13F shows a home page user interface analogous to user interface 1104 (FIG. 11A).  The home page user interface in FIG. 13F includes a user interface element (the circular element with the label "Downstairs (Q1)" below) analogous to camera objects 1116; a video feed from a camera labeled "Downstairs (Q1)" is displayed with cropping in the user interface element. …“).
Per claim 20, Burns, Chai, and McLean disclose the system of claim system of claim 19 wherein the user interface receives the context image that represents the one of the plurality of devices from an image capturing device that captured the ambient image at the respective location of the one of the plurality of devices (Burns, e.g., Fig. A user may activate the user interface element (e.g., by clicking on the user interface element) to access a video feed user interface analogous to user interface 1204 (FIG. 12) for the "Downstairs (Q1)" camera.  “ ).
Per claim 21, Burns, Chai, and McLean disclose the method of claim 1 wherein when the subsequent hold of the one of the plurality icons ends, the user interface ceases displaying the respective context image associated with the one of the plurality of zones(McLean, paragraph [0322]; paragraphs [0347-0348]; paragraph [0388]).
Per claim 22, Burns, Chai, and McLean disclose the system of claim 9 wherein when the subsequent hold of the one of the plurality icons ends, the user interface ceases displaying the respective context image associated with the one of the plurality of zones (McLean, paragraph [0322]; paragraphs [0347-0348]; paragraph [0388]).
Per claim 23, Burns, Chai, and McLean disclose the system of claim 17 wherein when the subsequent hold of the one of the plurality icons ends, the user interface ceases displaying the respective context image associated with the one of the plurality of zones(McLean, paragraph [0322]; paragraphs [0347-0348]; paragraph [0388]).

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/02/2020, with respect to the rejections of claims 1-20 under § 103 as being unpatentable over Burns et al. (US 2018/0019889 A1) in view of Chai et al. (US 2015/0193127 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant argues, with respect to claim 1, that the Burns and Chai fail to disclose “when the input type is a first preconfigured type, displaying the respective context image that represents the one of the plurality of zones on the user interface, wherein the first preconfigured type includes an initial press and a subsequent hold of the one of the plurality of icons, and wherein the user interface displays the respective context image that represents the one of the plurality of zones simultaneously with and throughout a duration of the subsequent hold.”
The Examiner has withdrawn the rejection of the limitation above in view of Burns and Chai.  However, McLean discloses wherein the first preconfigured type includes an initial press and a subsequent hold of the one of the plurality of icons (paragraph [0306]; paragraph [0384], “The client device receives a user selection of a displayed event identifier (1814).  As shown in FIG. 13B, for example, the user may perform a gesture (e.g., a single tap gesture with contact 1340) on an event identifier 1322-E.”; paragraph [0409]; paragraph [0414]), and wherein the user interface displays the respective context image that represents the one of the plurality of zones simultaneously with and throughout a duration of the subsequent hold (e.g., Figs. 13A-13C illustrate wherein the user interface displays the respective context image (e.g., event identifier (1814). ) that represents the one of the plurality of zones simultaneously with and throughout a duration of the subsequent hold (paragraph [0384]).  McLean teaches providing an input such as a touch gesture, hover, etc. to an identifier representing a zone to cause display 
Accordingly, claim 1 is not allowable. Each of independent claims 9 and 17 has been amended herein and include certain elements similar to those discussed above with respect to amended independent claim 1. At least for reasons similar to those explained above with respect to claim 1, Examiner submits that the combination of cited references teach or suggest all elements required by each of amended independent claims 9 and 17.  Accordingly, Examiner submits that independent claims 9 and 17 are not allowable.
Each of claims 3-8, 11-16, and 19-23 depends from one of amended independent claims 1, 9, and 17 and, therefore, includes all elements of the respective amended base claim. Accordingly, at least for reasons similar to those explained above with respect to claims 1, 9, and 17, Examiner submits that claims 3-8, 11-16, and 19-23 are not patentable over the cited references.
For at least these reasons, the Examiner rejects claims1, 3-9, 11-17 and 19-23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DARRIN HOPE
Examiner
Art Unit 2173


/TADESSE HAILU/Primary Examiner, Art Unit 2173